Exhibit 10.1

SUPPORT AGREEMENT

This Support Agreement (this “Agreement”), dated as of August 24, 2020, is
entered into by and among Gores Metropoulos, Inc., a Delaware corporation
(“Parent”), Dawn Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent (“First Merger Sub”), Dawn Merger Sub II, LLC, a Delaware
limited liability company and wholly-owned subsidiary of Parent (“Second Merger
Sub”), and Austin Russell (the “Stockholder”). Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings ascribed to such
terms in the Merger Agreement (as defined below).

RECITALS

WHEREAS, concurrently herewith, Parent, First Merger Sub, Second Merger Sub and
Luminar Technologies, Inc., a Delaware corporation (the “Company”), are entering
into an Agreement and Plan of Merger (as amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”), pursuant to
which, among other things (and subject to the terms and conditions set forth
therein), First Merger Sub will merge with and into the Company, with the
Company surviving as the Surviving Corporation (the “First Merger”) and,
immediately following the First Merger and as part of the same overall
transaction, the Surviving Corporation will merge with and into Second Merger
Sub, with Second Merger Sub surviving as the Surviving Entity (the “Second
Merger”, and together with the First Merger, the “Mergers”);

WHEREAS, as of the date hereof, the Stockholder is the record and “beneficial
owner” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended (together with the rules and regulations promulgated
thereunder, the “Exchange Act”)) of and is entitled to dispose of and vote the
number of shares of Company Common Stock and/or Company Founders Preferred Stock
(collectively, “Company Stock”) as set forth opposite such Stockholder’s name on
Schedule A hereto (the “Owned Shares” and, together with any additional shares
of Company Stock (or any securities convertible into or exercisable or
exchangeable for Company Stock) in which the Stockholder acquires record and
beneficial ownership after the date hereof, including by purchase, as a result
of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such shares, or upon exercise or
conversion of any securities, the “Covered Shares”); and

WHEREAS, as a condition and inducement to the willingness of Parent, First
Merger Sub and Second Merger Sub to enter into the Merger Agreement, Parent,
First Merger Sub, Second Merger Sub and the Stockholder are entering into this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
First Merger Sub, Second Merger Sub and the Stockholder hereby agree as follows:

1.    Agreement to Vote. Subject to the earlier termination of this Agreement in
accordance with Section 3 and the last paragraph of this Section 1, the
Stockholder, in its capacity as a stockholder of the Company, irrevocably and
unconditionally agrees that it shall validly execute and deliver to the Company,
on (or effective as of) the third (3rd) Business Day following the date that the
Registration Statement is declared effective by the SEC, the written consent in
the form attached hereto as Exhibit A approving the Merger Agreement, the
Mergers and the other transactions contemplated by the Merger Agreement in
respect of all of the Covered Shares. In addition, subject to the last paragraph
of this Section 1, prior to the Termination Date (as defined below), the
Stockholder, in its capacity as a stockholder of the Company, irrevocably and
unconditionally agrees that, at any other meeting of the stockholders of the
Company (whether annual or special and whether or not an adjourned or postponed
meeting, however called and including any adjournment or postponement thereof)
and in connection with any written consent of stockholders of the Company, the
Stockholder shall:



--------------------------------------------------------------------------------

(a)    when such meeting is held, appear at such meeting or otherwise cause the
Covered Shares to be counted as present thereat for the purpose of establishing
a quorum;

(b)    vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Covered Shares owned as of the record
date for such meeting (or the date that any written consent is executed by the
Stockholder) in favor of the Mergers and the adoption of the Merger Agreement
and any other matters necessary or reasonably requested by the Company for
consummation of the Mergers and the other transactions contemplated by the
Merger Agreement; and

(c)    vote (or execute and return an action by written consent), or cause to be
voted at such meeting, or validly execute and return and cause such consent to
be granted with respect to, all of the Covered Shares against any Acquisition
Proposal and any other action that would reasonably be expected to materially
impede, interfere with, delay, postpone or adversely affect the Mergers or any
of the other transactions contemplated by the Merger Agreement or result in a
material breach of any covenant, representation or warranty or other obligation
or agreement of the Company under the Merger Agreement or result in a material
breach of any covenant, representation or warranty or other obligation or
agreement of the Stockholder contained in this Agreement.

The obligations of the Stockholder specified in this Section 1 shall apply
whether or not the Mergers or any action described above are recommended by the
Company Board or the Company Board has effected a Company Change in
Recommendation; provided, however, that in the event the Company Board effects a
Company Change in Recommendation in compliance with Section 7.07(c) and 7.07(d)
of the Merger Agreement: (i) the number of shares of Company Stock that the
Stockholder shall be committed to vote (or execute a written consent in respect
to) in accordance with the preceding provisions of this Section 1 shall be
modified to be only such number that, when aggregated with the number of shares
of Company Stock that other stockholders of the Company are obligated to vote
(or execute a written consent in respect to) pursuant to support agreements
entered into as of the date hereof, shall not exceed 35.00% of the total number
of outstanding shares each of: (A) the Company Stock, being considered as its
own class; (B) the Company Common Stock, being considered as its own class;
(C) the Company Preferred Stock, being considered as its own Class; and (D) the
Company Founders Preferred Shares, being considered as its own class
(collectively, the “Lock-Up Covered Shares”), such that the Stockholder shall
only be obligated to execute a written consent with respect to, or otherwise
vote, its pro rata portion of the Lock-Up Covered Shares in the manner set forth
in this Section 1 and (ii) the Stockholder shall be entitled (in its sole
discretion) to vote any shares of Company Stock that it is entitled to vote,
other than the Lock-Up Covered Shares, in any manner.

 

2



--------------------------------------------------------------------------------

2.    No Inconsistent Agreements. The Stockholder hereby covenants and agrees
that the Stockholder shall not, at any time prior to the Termination Date:
(a) enter into any voting agreement or voting trust with respect to any of the
Covered Shares that is inconsistent with the Stockholder’s obligations pursuant
to this Agreement; (b) grant a proxy or power of attorney with respect to any of
the Covered Shares that is inconsistent with the Stockholder’s obligations
pursuant to this Agreement; or (c) enter into any agreement or undertaking that
is otherwise inconsistent with, or would interfere with, or prohibit or prevent
it from satisfying, its obligations pursuant to this Agreement.

3.    Termination.

(a)    This Agreement shall terminate upon the earliest of: (a) the Effective
Time; (b) the termination of the Merger Agreement in accordance with its terms;
and (c) the time this Agreement is terminated upon the mutual written agreement
of Parent, First Merger Sub, Second Merger Sub and the Stockholder (the earliest
such date under clause (a), (b) and (c) being referred to herein as the
“Termination Date”).

(b)    Upon termination of this Agreement, no party hereto shall have any
further obligations or liabilities under this Agreement; provided, that the
provisions set forth in Sections 11 to 22 shall survive the termination of this
Agreement; provided, further, that termination of this Agreement shall not
relieve any party hereto from any liability for any Willful Breach of this
Agreement prior to such termination.

(c)    The representations and warranties contained in this Agreement and in any
certificate or other writing delivered pursuant hereto shall not survive the
Closing or the termination of this Agreement.

4.    Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Parent as to itself as follows:

(a)    The Stockholder is the only record and a beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of, and has good, valid and
marketable title to, the Covered Shares, free and clear of Liens other than as
created by (i) this Agreement; (ii) applicable securities Laws; (iii) the
Company Organizational Documents; and (iv) the Stockholder Agreements (as
defined below). As of the date hereof, other than the Owned Shares and other
than as set forth in Schedule 5.06(c) of the Company Schedules (as defined in
the Merger Agreement), the Stockholder does not own beneficially or of record
any shares of capital stock of the Company (or any securities convertible into
shares of capital stock of the Company) or any interest therein.

(b)    The Stockholder, except as provided in this Agreement or in the
Stockholder Agreements, (i) has full voting power, full power of disposition and
full power to issue instructions with respect to the matters set forth herein,
in each case, with respect to the Covered Shares; (ii) has not entered into any
voting agreement or voting trust with respect to any of the Covered Shares that
is inconsistent with the Stockholder’s obligations pursuant to this Agreement;
(iii) has not granted a proxy or power of attorney with respect to any of the
Covered Shares that is inconsistent with the Stockholder’s obligations pursuant
to this Agreement; and (iv) has not entered into any agreement or undertaking
that is otherwise inconsistent with, or would interfere with, or prohibit or
prevent it from satisfying, its obligations pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

(c)    If an entity, the Stockholder (i) is a legal entity duly organized,
validly existing and, to the extent such concept is applicable, in good standing
under the Laws of the jurisdiction of its organization, and (ii) has all
requisite corporate or other power and authority and has taken all corporate or
other action necessary in order to, execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Stockholder and,
assuming due authorization and execution by each other party hereto, constitutes
a valid and binding agreement of the Stockholder enforceable against the
Stockholder in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.

(d)    Other than the filings, notices and reports pursuant to, in compliance
with or required to be made under the Exchange Act, no filings, notices,
reports, consents, registrations, approvals, permits, waivers, expirations of
waiting periods or authorizations are required to be obtained by the Stockholder
from, or to be given by the Stockholder to, or be made by the Stockholder with,
any Governmental Authority in connection with the execution, delivery and
performance by the Stockholder of this Agreement or the consummation of the
transactions contemplated hereby, other than those set forth as conditions to
closing in the Merger Agreement.

(e)    The execution, delivery and performance of this Agreement by the
Stockholder do not, and the consummation of the transactions contemplated hereby
will not, constitute or result in: (i) a breach or violation of, or a default
under, the governing documents of the Stockholder, to the extent applicable;
(ii) with or without notice, lapse of time or both, a material breach or
material violation of, a termination (or right of termination) of or a material
default under, the loss of any material benefit under, the creation,
modification or acceleration of any obligations under, or the creation of a Lien
(other than under this Agreement, the Merger Agreement or any other Transaction
Agreement) on any of the Owned Shares, any Contract to which the Stockholder is
a party or by which the Stockholder is bound or, assuming (solely with respect
to performance of this Agreement and the transactions contemplated hereby),
compliance with the matters referred to in Section 4(d), under any applicable
Law to which the Stockholder is subject; or (iii) any material change in the
rights or obligations of any party under any Contract legally binding upon the
Stockholder, except, in the case of clause (i), (ii) or (iii) directly above,
for any such breach, violation, termination, default, creation, acceleration or
change that would not, individually or in the aggregate, reasonably be expected
to prevent or materially delay or impair the Stockholder’s ability to perform
its obligations hereunder or to consummate the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

(f)    As of the date of this Agreement, there is no action, proceeding or
investigation pending against the Stockholder or, to the knowledge of the
Stockholder, threatened against the Stockholder that would reasonably be
expected to materially impair the ability of the Stockholder to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

(g)    The Stockholder understands and acknowledges that Parent is entering into
the Merger Agreement in reliance upon the Stockholder’s execution and delivery
of this Agreement and the representations, warranties, covenants and other
agreements of the Stockholder contained herein.

(h)    No investment banker, broker, finder or other intermediary is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
for which Parent or the Company is or will be liable in connection with the
transactions contemplated hereby based upon arrangements made by or, to the
knowledge of the Stockholder, on behalf of the Stockholder.

5.    Certain Covenants of the Stockholder. Except in accordance with the terms
of this Agreement, the Stockholder hereby covenants and agrees as follows:

(a)    No Solicitation. Subject to Section 6 hereof, prior to the Termination
Date, the Stockholder shall not, and shall use its reasonable best efforts to
cause its Affiliates and Subsidiaries and its and their respective
Representatives not to, directly or indirectly: (i) initiate, solicit or
knowingly encourage or knowingly facilitate any inquiries or requests for
information with respect to, or the making of, any inquiry regarding, or any
proposal or offer that constitutes, or could reasonably be expected to result in
or lead to, any Acquisition Proposal; (ii) engage in, continue or otherwise
participate in any negotiations or discussions concerning, or provide access to
its properties, books and records or any confidential information or data to,
any Person relating to any proposal, offer, inquiry or request for information
that constitutes, or could reasonably be expected to result in or lead to, any
Acquisition Proposal; (iii) approve, endorse or recommend, or propose publicly
to approve, endorse or recommend, any Acquisition Proposal; (iv) execute or
enter into, any letter of intent, memorandum of understanding, agreement in
principle, confidentiality agreement, merger agreement, acquisition agreement,
exchange agreement, joint venture agreement, partnership agreement, option
agreement or other similar agreement for or relating to any Acquisition
Proposal; or (v) resolve or agree to do any of the foregoing. The Stockholder
agrees that immediately following the execution of this Agreement it shall, and
shall use its reasonable best efforts to cause each of its Affiliates and
Subsidiaries and its and their Representatives to, cease any solicitations,
discussions or negotiations with any Person (other than the parties and their
respective Representatives) conducted heretofore in connection with an
Acquisition Proposal or any inquiry or request for information that could
reasonably be expected to lead to, or result in, an Acquisition Proposal.

(b)    Notwithstanding anything in this Agreement to the contrary: (i) the
Stockholder shall not be responsible for the actions of the Company or the
Company Board (or any Committee thereof), any Subsidiary of the Company, or any
officers, directors (in their capacity as such), employees and professional
advisors of any of the foregoing (the “Company Related Parties”), including with
respect to any of the matters contemplated by Section 5(a); (ii) the Stockholder
makes no representations or warranties with respect to the actions of any of the
Company Related Parties; and (iii) any breach by the Company of its obligations
under Section 7.07 of the Merger Agreement shall not be considered a breach of
Section 5(a) (it being understood for the avoidance of doubt that the
Stockholder shall remain responsible for any breach by it or its Representatives
(other than any such Representative that is a Company Related Party) of
Section 5(a)).

 

5



--------------------------------------------------------------------------------

(c)    Other than as contemplated by the Merger Agreement or the other
Transaction Agreements, the Stockholder hereby agrees not to, directly or
indirectly, (i) sell, transfer, pledge, encumber, assign, hedge, swap, convert
or otherwise dispose of (including by merger (including by conversion into
securities or other consideration), by tendering into any tender or exchange
offer, by testamentary disposition, by operation of Law or otherwise), either
voluntarily or involuntarily (collectively, “Transfer”), or enter into any
Contract or option with respect to the Transfer of any of the Covered Shares, or
(ii) take any action that would make any representation or warranty of the
Stockholder contained herein untrue or incorrect or have the effect of
preventing the Stockholder from performing its obligations under this Agreement;
provided, however, that nothing herein shall prohibit a Transfer to an Affiliate
of the Stockholder or, if Stockholder is an individual, to any member of
Stockholder’s immediate family or to a trust for the benefit of Stockholder or
any member of Stockholder’s immediate family (a “Permitted Transfer”); provided,
that any such Permitted Transfer shall be permitted only if, as a precondition
to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to assume all of the obligations
of the Stockholder under, and be bound by all of the terms of, this Agreement.
Any Transfer in violation of this Section 5(c) with respect to the Covered
Shares shall be null and void.

(d)    The Stockholder hereby authorizes the Company to maintain a copy of this
Agreement at either the executive office or the registered office of the
Company.

6.    Termination of Certain Agreements. The Company and the Stockholder hereby
acknowledge and agree that each of the (a) the Amended and Restated Voting
Agreement, dated as of the date hereof, by and among the Company and other
parties thereto, and (b) Amended and Restated Investors’ Rights Agreement, dated
as of the date hereof, by and among the Company and the other parties thereto
(collectively, the “Stockholder Agreements”), shall, contingent upon the
approval of the requisite stockholders of the Company and the occurrence of the
Closing, terminate and be of no force and effect effective immediately prior to
the Effective Time, and the Stockholder hereby agrees to the waiver of any
rights thereunder in connection with the transactions contemplated by the Merger
Agreement.

7.    Further Assurances. From time to time, at Parent’s request and without
further consideration, the Stockholder shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary or
reasonably requested to effect the actions and consummate the transactions
contemplated by this Agreement. The Stockholder further agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any action or claim, derivative or otherwise,
against Parent, Parent’s Affiliates, the Sponsor, the Company or any of their
respective successors and assigns relating to the negotiation, execution or
delivery of this Agreement, the Merger Agreement (including the Per Share
Consideration) or the consummation of the transactions contemplated hereby and
thereby.

 

6



--------------------------------------------------------------------------------

8.    Disclosure. The Stockholder hereby authorizes the Company and Parent to
publish and disclose in any announcement or disclosure required by the SEC the
Stockholder’s identity and ownership of the Covered Shares and the nature of the
Stockholder’s obligations under this Agreement; provided, that prior to any such
publication or disclosure the Company and Parent have provided the Stockholder
with an opportunity to review and comment upon such announcement or disclosure,
which comments the Company and Parent will consider in good faith.

9.    Changes in Capital Stock. In the event of a stock split, stock dividend or
distribution, or any change in the Company’s capital stock by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
exchange of shares or the like, the terms “Owned Shares”, “Covered Shares” and
“Lockup Covered Shares” shall be deemed to refer to and include such shares as
well as all such stock dividends and distributions and any securities into which
or for which any or all of such shares may be changed or exchanged or which are
received in such transaction.

10.    Amendment and Modification. This Agreement may be amended or modified in
whole or in part, only by a duly authorized agreement in writing executed by all
parties to this Agreement in the same manner as this Agreement and which makes
reference to this Agreement.

11.    Waiver. No failure or delay by any party hereto exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies of the parties hereto hereunder are cumulative and are not exclusive of
any rights or remedies which they would otherwise have hereunder. Any agreement
on the part of a party hereto to any such waiver shall be valid only if set
forth in a written instrument executed and delivered by such party.

12.    Notices. All notices and other communications among the parties shall be
in writing and shall be deemed to have been duly given: (a) when delivered in
person; (b) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid;
(c) when delivered by FedEx or other nationally recognized overnight delivery
service; or (d) when e-mailed during normal business hours (and otherwise as of
the immediately following Business Day), addressed as follows:

if to the Stockholder, to the address or addresses listed on Schedule A hereto,

with a copy to:

Orrick, Herrington & Sutcliffe LLP

631 Wilshire Blvd, Suite 2-C

Santa Monica, CA 90401

Attn:    Daniel S. Kim

Hari Raman

Albert W. Vanderlaan

E-mail:    dan.kim@orrick.com

    hraman@orrick.com

    avanderlaan@orrick.com

 

7



--------------------------------------------------------------------------------

if to Parent, First Merger Sub or Second Merger Sub, to:

Gores Metropoulos, Inc.

9800 Wilshire Blvd.

Beverly Hills, CA 90212

Attn:    Andrew McBride

E-mail: amcbride@gores.com

with a copy to:

Weil, Gotshal & Manges LLP

201 Redwood Shores Parkway

Redwood Shores, CA 94065

Attn:     Kyle C. Krpata

James R. Griffin

E-mail: kyle.krpata@weil.com

james.griffin@weil.com

13.    No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to the Covered Shares of the Stockholder. All
rights, ownership and economic benefits of and relating to the Covered Shares of
the Stockholder shall remain fully vested in and belong to the Stockholder, and
Parent shall have no authority to direct the Stockholder in the voting or
disposition of any of the Stockholder’s Covered Shares, except as otherwise
provided herein.

14.    Entire Agreement. This Agreement and the Merger Agreement constitute the
entire agreement among the parties relating to the transactions contemplated
hereby and supersede any other agreements, whether written or oral, that may
have been made or entered into by or among any of the parties hereto relating to
the transactions contemplated hereby. No representations, warranties, covenants,
understandings, agreements, oral or otherwise, relating to the transactions
contemplated by this Agreement exist between the parties except as expressly set
forth or referenced in this Agreement and the Merger Agreement.

15.    No Third-Party Beneficiaries. The Stockholder hereby agrees that its
representations, warranties and covenants set forth herein are solely for the
benefit of Parent, First Merger Sub and Second Merger Sub in accordance with and
subject to the terms of this Agreement, and this Agreement is not intended to,
and does not, confer upon any Person other than the parties hereto any rights or
remedies hereunder, including the right to rely upon the representations and
warranties set forth herein, and the parties hereto hereby further agree that
this Agreement may only be enforced against, and any Action that may be based
upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement may only be made against, the Persons expressly
named as parties hereto; provided, that the Company shall be an express third
party beneficiary with respect to Section 5 and Section 6 hereof.

 

8



--------------------------------------------------------------------------------

16.    Governing Law and Venue; Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement, and all claims or causes of action based upon, arising
out of, or related to this Agreement or the transactions contemplated hereby,
shall be governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to principles or rules of conflict of laws to
the extent such principles or rules would require or permit the application of
Laws of another jurisdiction.

(b)    Any Action based upon, arising out of or related to this Agreement, or
the transactions contemplated hereby, shall be brought in the Court of Chancery
of the State of Delaware or, if such court declines to exercise jurisdiction,
the U.S. District Court for the District of Delaware, and each of the parties
irrevocably submits to the exclusive jurisdiction of each such court in any such
Action, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of the Action shall be heard and determined only in any such court, and
agrees not to bring any Action arising out of or relating to this Agreement or
the transactions contemplated hereby in any other court. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by Law, or to commence legal proceedings or otherwise
proceed against any other party in any other jurisdiction, in each case, to
enforce judgments obtained in any Action brought pursuant to this Section 16.

(c)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

17.    Assignment; Successors. No party hereto shall assign this Agreement or
any part hereof without the prior written consent of the other parties. Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective permitted successors and assigns. Any
attempted assignment in violation of the terms of this Section 17 shall be null
and void, ab initio.

18.    Enforcement. The parties agree that irreparable damage for which monetary
damages, even if available, would not be an adequate remedy, would occur in the
event that the parties do not perform their obligations under the provisions of
this Agreement (including failing to take such actions as are required of them
hereunder to consummate this Agreement) in accordance with its specified terms
or otherwise breach such provisions. The parties acknowledge and agree that
(a) the parties shall be entitled to an injunction, specific performance, or
other equitable relief, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, including the Stockholder’s
obligations to vote its Covered Shares as provided in this Agreement, without
proof of damages and prior to the valid termination of this Agreement in
accordance with Section 3, this being in addition to any other remedy to which
they are entitled under this Agreement, and (b) the right of specific
enforcement is an integral part of the transactions contemplated by this
Agreement and without that right, none of the parties would have entered into
this Agreement. Each party agrees that it will not oppose the granting of
specific performance and other equitable relief on the basis that the other
parties have an adequate remedy at Law or that an award of specific performance
is not an appropriate remedy for any reason at Law or equity. The parties
acknowledge and agree that any party seeking an injunction to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in accordance with this Section 18 shall not be required to provide
any bond or other security in connection with any such injunction.

 

9



--------------------------------------------------------------------------------

19.    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties.

20.    Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two (2) or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

21.    Interpretation and Construction. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
descriptive headings used herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement. References to Sections are to Sections of this Agreement unless
otherwise specified. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. The definitions contained
in this Agreement are applicable to the masculine as well as to the feminine and
neuter genders of such term. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute and to any rules or regulations promulgated thereunder.
References to any person include the successors and permitted assigns of that
person. References from or through any date mean, unless otherwise specified,
from and including such date or through and including such date, respectively.
In the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

22.    Capacity as a Stockholder. Notwithstanding anything herein to the
contrary, the Stockholder signs this Agreement solely in the Stockholder’s
capacity as a stockholder of the Company, and not in any other capacity
(including as an officer or director of the Company) and this Agreement shall
not limit or otherwise affect the actions of the Stockholder (or any affiliate,
employee or designee of the Stockholder) in his or her capacity, if applicable,
as an officer or director of the Company or any other Person.

[The remainder of this page is intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

GORES METROPOULOS, INC.

By:  

/s/ Andrew McBride

Name:   Andrew McBride Title:   Chief Financial Officer DAWN MERGER SUB, INC.

By:  

/s/ Andrew McBride

Name:   Andrew McBride Title:   Chief Financial Officer DAWN MERGER SUB II, LLC

By:  

/s/ Andrew McBride

Name:   Andrew McBride Title:   Chief Financial Officer

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

AUSTIN RUSSELL

/s/ Austin Russell

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Schedule A

Stockholder Information

 

Stockholder

Name

 

Physical

Address for

Notice

 

Email Address for Notice

 

Class/Series of

Company

Stock

 

Number of

Shares

Austin Russell

 

Luminar Technologies, Inc., 1891 Page Mill Road, Palo Alto CA 94304

 

*******

 

Class A Common Stock

  6,029,138

Austin Russell

 

Luminar Technologies, Inc., 1891 Page Mill Road, Palo Alto CA 94304

 

*******

 

Founders Preferred Stock

  1,682,600



--------------------------------------------------------------------------------

Exhibit A

Form of Written Consent